Title: From John Adams to John Quincy Adams, 8 March 1814
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy March 8th. 14.

I will not afflict you with lamentations over the Confinement of your Parents during the greater part of the Winter. Your Mother is restored to her usual health. I am better but feeble. My Eyes have suffered, and the quivering of my Fingers renders Writing painful, at a Time when The Hon. Mr Taylor of Virginia has published an immense Volume the lucubrations of Twenty years upon my obsolete and forgotten Writings. What shall I do with this learned and ingenious Writer?
Dexter has been made candidate for Governor and the Usual Sluices are opened to drown him. I am not sorry, for there is a Sort of Comfort in having companions.
We have lost our Sociable Neighbor Mrs Beale
Smith makes now and then a Laconic Speech: but on the wrong side. You will hear enough of dissentions among all our political and military Grandees. Otis is a Judge in the Boston Israel!!!
Your Sons are here, Well, good Scholars, in fine Spirits. George is Writing in this room.
I am reading Middletons free Inquiry, which I recommend to your Attentive Perusal.
Much as I long to See you, I begin almost to despair. Remember me to all.
Mr Gustavus Tuckerman Son of a very respectable old Friend will deliver this from your ardently affectionate
John Adams